MCFADDEN, Judge,
dissenting.
Because the Appellate Practice Act limits our authority to dismiss appeals, I respectfully dissent. The Act prohibits us from dismissing except in three specified circumstances:
No appeal shall be dismissed or its validity affected for any cause nor shall consideration of any enumerated error be refused, except: (1) For failure to file notice of appeal within the time required as provided in this article or within any extension of time granted hereunder; (2) Where the decision or judgment is not then appealable; or (3) Where the questions presented have become moot.
OCGA § 5-6-48 (b). These three specific circumstances allowing for dismissal do not include an appellant’s failure to include an enumeration of error within her brief.
The Appellate Practice Act requires us to consider any appeal “[wjhere it is apparent from the notice of appeal, the record, the enumeration of errors, or any combination of the foregoing, what judgment or judgments were appealed from or what errors are sought tobe asserted upon appeal[.]” OCGA § 5-6-48 (f) (emphasis supplied). We must construe this provision, as any other provision of the Appellate Practice Act, liberally “to bring about a decision on the merits of [this] case . . . and to avoid dismissal of [it] or refusal to consider any points raised therein, except as may be specifically referred to in [the Act].” OCGA § 5-6-30.
Construing the Appellate Practice Act liberally, we should not dismiss Baker’s appeal but should consider its merits, because it is apparent from her notice of appeal and the record “exactly what judgment is appealed from and what errors are asserted.” Leslie v. Williams, 235 Ga. App. 657, 659 (1) (510 SE2d 130) (1998), overruled on other grounds by Herr v. Withers, 237 Ga. App. 420, 421-422 (515 SE2d 174) (1999). In her notice of appeal, Baker states that she “appeals to the Georgia Court of Appeals from the dismissal of the original appeal of the Defendant on June 24,2013,” and explains that the order from which she appeals dismissed her original appeal “for failure to file the transcript of the evidence in a timely manner, although the transcript was filed prior to the June 24,2013, hearing.” And the arguments raised in Baker’s three-and-a-half page brief pertain to this claim of error.
*56Decided July 9, 2014.
Daniel J. Ortiz II, for appellant.
Donna S. Gopaul, Solicitor-General, Inez Grant, Assistant Solicitor-General, for appellee.
Nevertheless, it is equally apparent from Baker’s short and deficient brief that she has failed to show error. I would therefore affirm without opinion under Court of Appeals Rule 36.
I am authorized to state that Judge Ray concurs in the judgment of the dissent.